Citation Nr: 0824224	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed secondary to service connected post-
traumatic stress disorder.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veteran Affairs (VA) Portland, Oregon Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act (VCAA) outlines the VA's 
duties to assist a claimant substantiate their claim.  
38 U.S.C.A. § 5103A (2006).  Part of this duty requires the 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id.

In the veteran's August 2006 appeal, he indicates the VA 
failed to consider the opinion of John C. Peterson, M.D. when 
evaluating his claim.  The veteran further indicates he sent 
the doctor's opinion by U.S. Certified Mail, which was 
purportedly delivered to the RO in June 2006, two months 
prior to the issuance of the statement of the case.  In his 
August 2006 correspondence, the veteran notified the RO of 
the oversight.  The veteran contends this statement will help 
establish his claim, but this opinion is not currently in the 
claims file.  

In the veteran's February 2007 correspondence to the Board he 
again mentions the failure by the RO to consider the opinion 
of Dr. Peterson.  As this evidence was apparently submitted 
to the RO prior to the issuance of the statement of the case, 
it is not new to his claim and should be considered by the RO 
before the current appeal is evaluated by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  With necessary assistance from the 
veteran, the RO should obtain the medical 
opinion of John C. Peterson, M.D, which 
the veteran references.  

2.  The RO should thereafter review the 
additional evidence, with all the evidence 
that has been obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



